UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 06-1127



DTEX LLC,

                                                Plaintiff - Appellant,

            versus


BBVA BANCOMER, S.A. INSTITUCION        DE   BANCA
MULTIPLE, GRUPO FINANCIERO,

                                                 Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (7:04-cv-02273-GRA)


Argued:   November 29, 2006                 Decided:   January 17, 2007


Before WILLIAMS and KING, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


ARGUED: Kevin Augustus Dunlap, PARKER, POE, ADAMS & BERNSTEIN,
L.L.P., Spartanburg, South Carolina, for Appellant. Frank Langston
Eppes, EPPES & PLUMBLEE, P.A., Greenville, South Carolina, for
Appellee.    ON BRIEF: I. Faison Hicks, PARKER, POE, ADAMS &
BERNSTEIN, L.L.P., Charlotte, North Carolina, for Appellant.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Plaintiff Dtex, LLC (Plaintiff), a South Carolina Corporation,

brought the present civil action against defendant BBVA Bancomer,

S.A. (Defendant), a foreign financial institution headquartered in

Mexico, in the United States District Court for the District of

South Carolina.     Plaintiff’s action seeks damages under South

Carolina   common   law   and   treble    damages   under   the   Racketeer

Influenced and Corrupt Organization Act (RICO), 18 U.S.C. §§ 1961-

1968.   The gravamen of Plaintiff’s complaint is that Defendant

engaged in a course of criminal and corrupt practices to prevent

Plaintiff from obtaining possession of certain equipment that

Plaintiff had purchased in Mexico.

     Of relevance on appeal, Defendant moved, pursuant to Federal

Rule of Civil Procedure 12(b)(2), to dismiss Plaintiff’s state law

claims for lack of personal jurisdiction and moved, pursuant to

Rule 12(b)(6), to dismiss Plaintiff’s RICO claims for failure to

state a claim upon which relief can be granted.             After allowing

Plaintiff to amend its complaint and submit a RICO case statement,

which case statement the district court treated as further amending

the complaint, and after considering the legal memoranda submitted

and oral arguments presented by the parties, the district court

granted both motions in a comprehensive and exhaustive opinion.

Dtex, LLC v. BBVA Bancomer, S.A., 405 F. Supp. 2d 639 (D.S.C. Dec.

20, 2005).


                                  - 2 -
     Having thoroughly reviewed the district court’s excellent

opinion and the parties’ briefs and submissions on appeal, and

having heard oral argument in this case, we conclude that the

district court did not err in granting Rule 12(b)(2) dismissal of

Plaintiff’s state law claims, nor did it err in granting Rule

12(b)(6) dismissal    of Plaintiff’s RICO claims.   We, therefore,

affirm on the reasoning of the district court.   Dtex, LLC, 405 F.

Supp. 2d at 643-52.

                                                          AFFIRMED




                               - 3 -